DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/31/2020, with respect to claim 1, 11, 18; specification published [0061]-[0067], figures 1 to 3, a synergistic effect of a composition comprising a milk-based matrix and insoluble microparticulate β-1,3; 1,6 -glucan present in an amount of between 0.010 g and 0.050 g per 100 g of the composition as recited in claims 1, 11 and 18; have been fully considered and are persuasive.  
The 35 U.S.C. 103 over claim 1 and 5, 6-11,13-24 and 25 as being unpatentable over Petschow et al. (US 2006/0286258 Al) and in view of James et al. (US 4,962,094), Jamas et al. (5,028,703) and Castleberry (US 6,168,821) as evidenced by Ref U, have been withdrawn. 

Allowable Subject Matter
Claim 1, 5, 7-11 and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a composition comprising a milk-based matrix and insoluble microparticulate β-1,3; 1,6-glucan present in an amount of between 0.010 g and 0.050 g per 100 g of the composition as recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792